Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 21 SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY Name of Subsidiary State or Jurisdiction Percentage of Voting of Incorporation Securities Owned Atto BioScience, Inc. Delaware % AutoCyte Australia Pty Ltd Australia % (1) AutoCyte NC, LLC North Carolina % (1) B-D (Cambridge U.K.) Ltd. United Kingdom % (1) BD Biosciences, Systems and Reagents Inc. California % BD Holding S. de R.L. de C.V. Mexico % (1) BD Matrex Holdings, Inc. Delaware % BD Norge AS Norway % (1) BD Ophthalmic Systems Limited United Kingdom % (1) BD Rapid Diagnostic (Suzhou) Co., Ltd. China % (1) BD (West Africa) Limited Ghana % (1) BDX INO LLC Delaware % Becton Dickinson A/S Denmark % (1) Becton Dickinson AcuteCare Holdings, Inc. Delaware % Becton Dickinson AcuteCare, Inc. Massachusetts % (1) Becton Dickinson Advanced Pen Injection Systems GmbH Switzerland % (1) Becton Dickinson Argentina S.R.L. Argentina % (1) Becton Dickinson Asia Limited Hong Kong % (1) Becton Dickinson Asia Pacific Limited British Virgin Islands % Becton Dickinson Austria GmbH Austria % (1) Becton Dickinson Benelux N.V. Belgium % (1) Becton Dickinson Canada Inc. Canada % (1) Becton Dickinson Caribe Ltd. Cayman Islands % (1) Becton Dickinson Catheter Systems Singapore Pte Ltd. Singapore % (1) Becton Dickinson Colombia Ltda. Colombia % (1) Becton Dickinson Critical Care Systems Pte Ltd. Singapore % (1) Becton Dickinson Czechia s.r.o. Czech Republic % (1) Becton Dickinson del Uruguay S.A. Uruguay % (1) Becton Dickinson Distribution Center N.V. Belgium % (1) Becton Dickinson East Africa Ltd. Kenya % (1) Becton Dickinson Finance B.V. Netherlands % (1) Becton Dickinson Foreign Sales Corporation Barbados % (1) Becton Dickinson Guatemala S.A. Guatemala % (1) Becton Dickinson Hellas S.A. Greece % (1) Becton Dickinson Hungary Kft. Hungary % (1) Becton Dickinson India Private Limited India % (1) Becton Dickinson Infusion Therapy AB Sweden % (1) Becton Dickinson Infusion Therapy B.V. Netherlands % (1) Becton Dickinson Infusion Therapy Holdings AB Sweden % (1) Becton Dickinson Infusion Therapy Holdings Inc. Delaware % Becton Dickinson Infusion Therapy Systems Inc., S.A. de C.V. Mexico % (1) Becton Dickinson Infusion Therapy UK United Kingdom % (1) SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY Becton Dickinson Infusion Therapy Systems Inc. Delaware % Becton Dickinson Infusion Therapy Holdings UK Limited United Kingdom % (1) Becton Dickinson Insulin Syringe, Ltd. Cayman Islands % (1) Becton Dickinson Ithalat Ihracat Limited Sirketi Turkey % (1) Becton Dickinson Korea Holding, Inc. Delaware % Becton Dickinson Korea Ltd. Korea % (1) Becton Dickinson Malaysia, Inc. Oregon % Becton Dickinson (Mauritius) Limited Mauritius % Becton Dickinson Medical (S) Pte Ltd. Singapore % (1) Becton Dickinson Medical Devices Co. Shanghai Ltd. P.R.C. % (1) Becton Dickinson Medical Devices Co. Ltd., Suzhou P.R.C. % Becton Dickinson Medical Products Pte. Ltd. Singapore % Becton Dickinson Ltd. New Zealand % (1) Becton Dickinson O.Y. Finland % (1) Becton Dickinson Overseas Services Ltd. Nevada % Becton Dickinson Pen Limited Ireland % (1) Becton Dickinson Penel Limited Cayman Islands % (1) Becton Dickinson Philippines, Inc. Philippines % (1) Becton Dickinson Polska Sp.z.o.o. Poland % (1) Becton Dickinson Pty. Ltd. Australia % (1) Becton Dickinson (Pty) Ltd. South Africa % (1) Becton Dickinson Sdn. Bhd. Malaysia % (1) Becton Dickinson Service (Pvt.) Ltd. Pakistan % Becton Dickinson Sample Collection GmbH Switzerland % (1) Becton Dickinson Slovakia s.r.o. Slovakia % (1) Becton Dickinson (Thailand) Limited Thailand % (1) Becton Dickinson Venezuela, C.A. Venezuela % (1) Becton Dickinson Venture LLC Delaware % BD Ventures LLC New Jersey % Becton Dickinson Vostok LLC Russia % (1) Becton Dickinson, S.A. Spain % (1) Becton Dickinson (Royston) Limited United Kingdom % (1) Becton, Dickinson A.G. Switzerland % (1) Becton, Dickinson Aktiebolag Sweden % (1) Becton, Dickinson and Company, Ltd. Ireland % (1) Becton, Dickinson B.V. Netherlands % (1) Becton, Dickinson de Mexico, S.A. de C.V. Mexico % (1) Becton Dickinson France S.A.S. France % (1) Becton Dickinson GmbH Germany % (1) Becton, Dickinson Industrias Cirurgicas, Ltda. Brazil % (1) Becton, Dickinson Italia S.p.A. Italy % (1) B-D U.K. Holdings Limited United Kingdom % (1) Becton Dickinson U.K. Limited United Kingdom % (1) Bedins Vermont Indemnity Company Vermont % Benex Ltd. Ireland % (1) BioVenture Centre Pte. Ltd. Singapore 92 % SUBSIDIARIES OF BECTON, DICKINSON AND COMPANY BTP Immunization Systems, LLC New Jersey 100 % Cell Analysis Systems, Inc. Illinois % (1) Clontech Laboratories UK Limited United Kingdom % (1) Corporativo BD de Mexico, S. de R.L. de C.V. Mexico % (1) Critical Device Corporation California % Cytopeia Washington % (1) D.L.D., Ltd. Bermuda % (1) Dantor S.A. Uruguay % (1) Difco Laboratories Incorporated Michigan % Difco Laboratories Limited United Kingdom % (1) Discovery Labware, Inc. Delaware % Distribuidora BD Mexico, S.A. de C.V. Mexico % (1) Procesos para Esterilizacion, S.A. de C.V. Mexico % (1) Franklin Lakes Enterprises, L.L.C. New Jersey % GeneOhm Sciences, Inc. Delaware % GeneOhm Sciences Canada Inc. Canada % (1) GeneOhm Sciences Europe, N.V. Belgium % (1) Healthcare Holdings in Sweden AB Sweden % (1) IBD Holdings LLC Delaware 50 %(1) Johnston Laboratories, Inc. Maryland % (1) Luther Medical Products, Inc. California % (1) Staged Diabetes Management LLC New Jersey 50 % (1) Matrex Salud, de R.L. de C.V. Mexico 50 % (1) Med-Safe Systems, Inc. California % Nippon Becton Dickinson Company, Ltd. Japan % (1) PharMingen California % Phase Medical, Inc. California % (1) Plasso Technology Limited United Kingdom % (1) PreAnalytiX GmbH Switzerland 50 % (1) Promedicor de Mexico, S.A. de C.V. Mexico % (1) Saf-T-Med Inc. Delaware % TriPath Imaging Delaware % TriPath Imaging Europe bvba Belgium % (1) TriPath Oncology, Inc. Delaware % (1) (1) owned by a wholly-owned subsidiary of Becton, Dickinson and Company
